Citation Nr: 1040938	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision, in which the RO 
denied the Veteran's claim.  The Veteran perfected a timely 
appeal.  

The Veteran testified regarding the issue in this appeal at a 
Board videoconference hearing in October 2009 before the 
undersigned Acting Veterans Law Judge.  A copy of the transcript 
of that hearing has been reviewed and associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of this claim 
is warranted.  

During the October 2009 Board hearing the Veteran stated that he 
was currently receiving Social Security Administration (SSA) 
benefits for his left knee disability.  The full copies of the 
SSA determination and the medical records used in making that 
determination have not been associated with the record.  While 
SSA records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991).  When VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  Thus, the Board finds that the VA 
should obtain and associate with the claims file copies of any 
SSA disability determination and all medical records underlying 
any such determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) (2010) with respect to 
requesting records from Federal facilities.

In addition, the Veteran's DD Form 214 indicates that there was a 
Medical Board report issued on April 13, 1970.  A copy of that 
medical report has not been associated with the claims file and, 
on remand, VA must attempt to obtain a copy of the Veteran's 
Official Military Personnel File (OMPF), as the Medical Board 
Report might be contained in that file.  During his hearing, the 
Veteran indicated that he received his last profile from Tripler 
Army Hospital in Hawaii, on remand, any records pertaining to the 
Veteran from this facility should be sought.

The Board acknowledges that the RO made a determination in 
December 2008 regarding the unavailability of the Veteran's 
service treatment records.  The December 2008 memorandum details 
the efforts that the VA made in order to obtain the Veteran's 
service treatment records.  However, during the October 2009 
Board hearing, the Veteran stated that he has had trouble in the 
past with the VA mixing up his claim number and records with 
another claimant.  This appears to be confirmed by a February 
1984 VA Form 00-31-1-3, Request for Information, which shows that 
the Veteran's medical folder was sent to the RO in July 1970 
under the claims file # 25 773 431 and is now under claims file # 
177 36 3547 (the current claims file number of the pending 
claim).  It is does not appear from a review of the record that 
the RO searched claims file # 25 773 431 to ascertain whether the 
Veteran's service treatment records and/or documents pertaining 
to previous claims supposedly filed by the Veteran in 1970 and 
1984 are contained in the other claims file.  Such an attempt 
should be made upon remand.  

During the October 2009 hearing, the Veteran reported seeking 
treatment at the Oakland VA Medical Center (VAMC) shortly after 
discharge.  The claims file does not contain any records of 
treatment from the Oakland VA.  Thus, upon remand, those records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the RO must obtain all outstanding pertinent medical 
records from the Oakland VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

The Board notes that on the Veteran's DD Form 214 line 11c. 
reflects that the reason and authority given for his discharge 
was listed as "277-Physical disability without severance pay 
Par. 10404 MAR CORSEPMAN, BUMEDIST 1910. 2E & Med Bd Rpt of April 
1970."  The Board would like an explanation as to what Par. 
10404 on the Veteran's DD Form 214 indicates.  

In this case, the Board notes that there are conflicting medical 
opinions as to whether the Veteran's current knee disability 
preexisted service or was incurred during service.  Here, the VA 
has not sought an opinion as to whether the Veteran's 
osteoarthritis of the left knee had its onset in service or 
whether such disability represents a permanent worsening of a 
preexisting disability beyond the natural progression during 
service.  Thus, an examination is warranted to address whether 
the Veteran's left knee disorder is related to service or 
represents a permanent worsening of a preexisting disorder during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the above, the VA should arrange for the Veteran to 
undergo a VA orthopedic examination, at an appropriate VA medical 
facility.  The Veteran is hereby advised that, failure to report 
to any scheduled examination, without good cause, may well result 
in a denial of the claim (as reopened claims will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2010).

Further, to ensure that all due process requirements are met, the 
VA should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the National Personnel Records 
Center (NPRC), the Department of the Navy, or 
other appropriate records depository, to 
obtain copies of any records pertaining to 
the Veteran at Tripler Medical Center in 
Hawaii, to include a search of its archives, 
and of the Veteran's Official Military 
Personnel File (OMPF) in order to ascertain 
whether any additional service personnel or 
medical records exist, in particular a copy 
of an April 1970 Medical Board report.  In 
contacting any records custodian, the NPRC or 
the service department, submit copies of the 
Veteran's DD Form 214.  Associate all 
documents obtained with the claims file.  All 
efforts to obtain these records, and the 
responses received, must be documented in the 
claims file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.

2.  Obtain all outstanding medical records 
for treatment and evaluation of the Veteran 
from the Oakland VAMC, since April 1970.  All 
records and responses received should be 
associated with the claims file.  

3.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted or obtained in 
support of any claim for disability benefits 
by the Veteran.  All records/responses 
received should be associated with the claims 
file.

4.  Search claims file # 25 773 431 to see if 
the Veteran's service treatment records 
and/or documents pertaining to previous 
claims supposedly filed by the Veteran in 
1970 and 1984 are contained in that claims 
file.  The RO should document any attempt to 
find this information and all 
records/responses received should be 
associated with the Veteran's claims file.  

5.  Explain what the phrase "Par. 10404 MAR 
CORSEPMAN, BUMEDIST 1910. 2E & Med Bd Rpt of 
April 1970" on the Veteran's DD Form 214 
means and associate it with the claims file.  

6.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  Specifically request that the 
Veteran identify private healthcare providers 
who have treated him for the claimed 
disability and ask him to provide 
authorization to enable VA to obtain all 
outstanding pertinent records, to include 
radiological studies.  

Assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2010).  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

7.  After completion of 1 through 6 above, 
arrange for him to undergo a VA orthopedic 
examination, at an appropriate VA medical 
facility, to ascertain the nature, and 
etiology, of any left knee disorder found.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to each 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify any current left 
knee disorder found on examination.  With 
respect to each diagnosed disorder, the 
examiner should render an opinion, consistent 
with sound medical judgment as to whether it 
is at least as likely as not (50 percent 
or greater probability) that such diagnosed 
disorder is the result of disease or injury 
incurred or aggravated during the Veteran's 
active duty from April 22, 1969 to April 24, 
1970.  In rendering the requested opinion, 
the examiner should specifically address: (a) 
whether any left knee disorder clearly and 
unmistakably preexisted the Veteran's 
entrance into service; if so, (b) whether any 
such disorder increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the natural 
progression of the condition, or was beyond 
the natural progress of the condition 
(representing a permanent worsening of such 
disorder).

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

8.  Following completion of 1 through 7 
above, and additional notice and development 
deemed warranted, readjudicate the Veteran's 
service-connection claim.  In adjudicating 
the claim, all applicable theories of 
entitlement to service connection should be 
considered, to include direct service 
connection and aggravation of a preexisting 
disorder, as appropriate.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



